Citation Nr: 0306083	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma and chronic 
obstructive pulmonary disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




REMAND

The veteran had active duty from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for asthma and 
chronic obstructive pulmonary disease, and hypertension.  In 
the veteran's substantive appeal, he requested a hearing 
before a hearing officer in Waco.  A hearing was scheduled 
for September 2002, however the veteran did not show for the 
hearing.  In a December 2002 letter, the veteran was notified 
that his claim was being transferred to the Board.  Also in 
December 2002, the veteran wrote the RO that he missed his 
scheduled hearing because of hospitalization.  That request 
was forwarded to the Board.  

Thus, this case is REMANDED to the RO for the following:

The veteran should be scheduled for a 
hearing before a hearing officer at the 
RO in Waco.  Notification of the hearing 
should be documented in the claims file.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




